MEMORANDUM OPINION
                                        No. 04-12-00285-CV

                          In the Interest of C.A.N. and R.A.N., III, Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1986-CI-22039
                        Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 29, 2012

DISMISSED

           Appellant Jessica Scott attempts to appeal from a final judgment signed on January 24,

2012. For the following reasons, we dismiss this appeal.

           The Texas Rules of Appellate Procedure provide that a notice of appeal must be filed

within ninety days after the judgment is signed if any party timely files a motion for new trial.

TEX. R. APP. P. 26.1(a)(1). The time to file a notice of appeal is extended if, within fifteen days

after the deadline for filing the notice of appeal, an appellant files a notice of appeal and a

motion for extension of time to file a notice of appeal. TEX. R. APP. P. 26.3. A motion for

extension of time is necessarily implied when an appellant, acting in good faith, files a notice of

appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1 but within the
                                                                                     04-12-00285-CV


fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time. See

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26).

However, the appellant must offer a reasonable explanation for failing to file the notice of appeal

in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(2)(A).

       Here, the trial court signed a final judgment on January 24, 2012. Appellant timely filed a

motion for new trial on February 22, 2012. Therefore, the notice of appeal was due to be filed on

April 23, 2012. See TEX. R. APP. P. 26.1(a)(1). Appellant, however, did not file a notice of appeal

until May 7, 2012. Although appellant filed a notice of appeal within the fifteen-day grace period

allowed by Rule 26.3, she did not file a motion for extension of time to file a notice of appeal,

which was due on May 8, 2012. See TEX. R. APP. P. 26.3.

       We, therefore, ordered appellant to file a response presenting a reasonable explanation for

failing to file a notice of appeal in a timely manner. We warned that if appellant failed to respond

within the time provided, the appeal would be dismissed. See TEX. R. APP. P. 42.3(c). Appellant

failed to respond. Therefore, this appeal is dismissed. Costs of appeal are taxed against appellant.

                                                      PER CURIAM




                                                -2-